Title: From Thomas Jefferson to Patrick Byrne, 31 May 1805
From: Jefferson, Thomas
To: Byrne, Patrick


                  
                     Washington May 31. 05.
                  
                  Th: Jefferson presents his compliments to mr Byrne & his thanks for the inclosed catalogue of pamphlets, which he now returns not finding any thing in it which he has occasion to call for. in truth political pamphlets are of so ephemeral an interest that their value passes almost with the moment which produces them.
               